Title: From Richard Rush to Abigail Smith Adams, 2 April 1817
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington April 2. 1817.
				
				I am to thank you for the kind wishes contained in your favor of the 24. of last month. You have often, indeed, gratified and flattered me by similar ones, and I feel how much I owe to your over partiality.The appointment of Mr Adams gives, as far as I can ascertain, the highest satisfaction. If ever a citizen of our country owed his elevation to the solid merits of his own character, your son, madam, allow me to say, has emphatically a claim to that distinction. His talents and services were the dignified titles that pointed him out for the post. To promote the publick good, to give to the country the benefit of the counsels of such a statesman, these also were the dignified and national motives that led to his selection. Yes madam, I must say, that I know Mr Monroe to have been actuated by such motives, the right ones to govern the virtuous and enlightened chief of a nation.It is true that, before the appointment took place, there were cavils. I cannot say that they arose from the gentleman to whom your letter alludes. He did not assign it as a reason for not coming into the  cabinet, as secretary of war, but stood upon others of a character altogether compatible with entire respect for Mr Adams. It may be subjoined, that the present footing of intercourse between this gentleman and the President, indicates nothing but a continuance of the mutual harmony which heretofore characterised it.But cavils there were, from quarters that I cannot, or need not name. They now seem hushed, not to revive again. I should find it difficult to describe them all; but having gone thus far, I must have your pardon for venturing a little farther. One would exclaim, “what! a gentleman for that post whose publick opinions and feelings do not class with those of the President; how will the executive machine get along”? “Aye”, says another, “so it goes; here is Mr Adams too from Massachusetts. Thus flow to that quarter the great streams of patronage, through whom in turn will be distributed the smaller ones,—while the middle, the south and the west must be content with the recollections of their patriotick fidelity”!But, madam, I should fatigue you, and unnecessarily task myself, by going through such idle recapitulations. Strange to say, the hubb hubbub was not a little fomented by some sons of New England. But the act of Mr Monroe speaks for itself, and is the best refutation of them all. Having formed a good purpose, nobody keeps to it more firmly. He feels nothing but confidence in the just views of Mr Adams; anticipates nothing but his zealous and harmonious cooperation in great and liberal schemes of policy; hails in his abilities a capacity to devise them, and in his long-tried patriotism a powerful auxiliary at home, to the kindred, national, principles which he has sustained with such honors and effect abroad. These are the sentiments in which the President is fixed.I have thus, madam, given to myself the pleasure of an early reply to your kind favor, and in the spirit of confidence with which it honors me. For the present I will only add my congratulations on the prospect, now so near at hand, of a happy meeting with your son, and tender to yourself, and the venerable sage of Quincy, the assurances of my constant and respectful friendship.
				
					Richard Rush.
				
				
					P.S. May we venture to hope, that Mr Adams will embark on your advices to him? Duplicates of his commission, and accompanying letters, have been sent off; but it would be a source of regret if the possibility of their non-arrival; or  contingency of their tardy arrival, should deprive the country too long of the benefit of his services here.
				
			R. R.